Name: Commission Regulation (EC) No 2183/97 of 3 November 1997 fixing the minimum yield to be achieved before aid for fibre flax production can be granted
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 L 299/4 EN Official Journal of the European Communities 4 . 11 . 97 COMMISSION REGULATION (EC) No 2183/97 of 3 November 1997 fixing the minimum yield to be achieved before aid for fibre flax production can be granted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regula ­ tion (EC) No 3290/94 0, Having regard to Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3), as last amended by Regulation (EC) No 1 54/97 (4), and in particular the second paragraph of Article 6 thereof, Whereas the different methods used for harvesting affect yields differently; whereas separate minimum yields should therefore be fixed, according to the harvesting method used; Whereas, to take account of existing growing methods in certain Member States in particular, a transitional period should be provided for those Member States with a view to the gradual introduction of minimum yields in ac ­ cordance with good-growing practice; Whereas the areas and production on the basis of which the yield is to be calculated should be defined; Whereas a reduction in the aid should be provided for where the minimum yield is not achieved, any such reductions being proportional ; Whereas, in cases of duly recognized exceptional weather conditions, the areas affected must not be disqualified from aid; Whereas the Management Committee for Flax and Hemp has not delivered an opinion within the time limit set by its chairman, (b) where harvesting is done by cutting: 2 tonnes per hectare for both ginned and unginned straw. However, the minimum yield shall be adjusted as follows for areas situated in the United Kingdom, Spain and Portugal : (a) for the 1998/99 marketing year:  in the case of harvesting by pulling: 2 tonnes per hectare for unginned straw and 1,5 tonnes per hectare for ginned straw;  in the case of harvesting by cutting: 1 tonne per hectare for both unginned and ginned straw; (b) for the 1999/2000 marketing year:  in the case of harvesting by pulling: 3 tonnes per hectare for unginned straw and 2 tonnes per hectare for ginned straw,  in the case of harvesting by cutting: 1,5 tonnes per hectare for both unginned and ginned straw. 2. The yield to be considered shall be the average straw yield of the areas for which an aid application is made or, where the applicant is a grower within the meaning of Article 3a (b) of Regulation (EEC) No 619/71 , the yield from the areas of each owner or farmer with whom a contract for flax growing has been concluded . The average yield referred to in the first subparagraph shall be equal to the tonnage of straw removed from the field and ready for processing, divided by the area in hectares . Should be straw be harvested using a machine that sep ­ arates the fibre from the wood, the competent authority shall determine the straw yield on the basis of the quant ­ ity of the product harvested, taking particular account of losses due to the use of such machine . HAS ADOPTED THIS REGULATION: Article 1 1 . Aid for the production of fibre flax shall be granted only in respect of areas whose yield of flax straw is at least equal to the following minimum yields : (a) where harvesting is done by pulling: 4 tonnes per hectare for unginned straw and 3 tonnes per hectare for ginned straw, Article 2 Where the minimum yield referred to in Article 1 is not achieved, the aid payable for the areas in question shall be reduced as set out below, without prejudice to Article 3 : (a) if the yield is equal to 90 % or more of the minimum, the aid shall be reduced by 10 % ; (') OJ L 146, 4. 7. 1970, p. 1 . 0 OJ L 349 , 31 . 12 . 1994, p. 105 . (3) OJ L 72, 26 . 3 . 1971 , p. 2. (j OJ L 27, 30 . 1 . 1997, p. 1 . 4. 11 . 97 EN Official Journal of the European Communities L 299/5 (b) if the yield is less than 90 % but equal to or greater than 80 % of the minimum, the aid shall be reduced by 20 % ; (c) if the yield is less than 80 % but equal to or greater than 70 % of the minimum, the aid shall be reduced by 30 % ; (d) if the yield is less than 70 % but equal to or greater than 60 % of the minimum, the aid shall be reduced by 40 % ; (e) if the yield is less than 60 % but equal to or greater than 50 % of the minimum, the aid shall be reduced by 50 % ; (f) if the yield is less than 50 % of the minimum, no aid shall be granted . Article 3 Member States are authorized, after Commission approval , to grant aid for the marketing year in question to areas which , because of officially recognized exceptional weather conditions , do not achieve the minimum yield . Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1998/99 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1997 . For the Commission Franz FISCHLER Member of the Commission